Kane and Casey, JJ.,
dissent and vote to affirm in the following memorandum by Kane, J. Kane, J. (dissenting). Inasmuch as the defendant stipulated at trial that the property had in fact been stolen from the owner, we are unable to agree with the majority’s position that the property lost its stolen character, as a matter of law, immediately upon recovery by the police, so as to become unstolen property at the time of defendant’s purchase. At that time, unlike in the cases cited by defendant (see People v Jaffe, 185 NY 497, 499; People v Rollino, 37 Misc 2d 14,20-21), the rightful owners had not been informed of the police’s recovery of the stolen items nor had they consented to the items’ entrustment to the police’s agent. The trial court correctly charged the jury that in order to convict defendant it itiust find that the property was in fact stolen property; and no exception was taken to this charge. Accordingly, the judgment of conviction should be affirmed.